Case 9:19-cv-80598-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               (West Palm Beach Division)

                                          CASE NO.:


  ALLISON DANNEHOLD n/k/a ALLISON
  WEATHERSPOON, an individual,

         Plaintiff,
  v.

  VICTORIA J. MORTON, Individually and
  VICTORIA J. MORTON, P.A., A Florida
  Professional Service Company,

       Defendants.
  _____________________________________/

                                         COMPLAINT

         Plaintiff, ALLISON DANNEHOLD, by and through her undersigned counsel,

  hereby files this Complaint and sues VICTORIA J. MORTON, individually and as

  owner/operator of VICTORIA J. MORTON, P.A., and as grounds therefore states as

  follows:

                          JURISDICTION, PARTIES AND VENUE

  1.     This action is for damages resulting from unpaid wages owed and is brought

         pursuant to the Fair Labor Standards Act 29 U.S.C. §§206, 207 (“FLSA”) and

         Florida law.

  2.     This court has original jurisdiction over this matter insofar as the matter involves a

         federal question, namely violation of 29 U.S.C. §§206, 207.          This Court has

         pendant jurisdiction over DANNEHOLD’s claims for unpaid wages.




                                           Page 1 of 7
Case 9:19-cv-80598-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 7



  3.    Plaintiff DANNEHOLD worked in Palm Beach County, Florida for Victoria J.

        Morton, P.A. and for Ms. Morton directly.

  4.    DANNEHOLD at all times material hereto was employed with and by Defendants

        and is otherwise sui juris.

  5.    Upon information and belief, Defendants reside in Palm Beach County, FL, and

        are engaged in and doing business in the State of Florida, including Palm Beach

        County. Victoria J. Morton is a member of The Florida Bar and a member of the

        Bar of the United States District of Florida, Southern District of Florida. She

        maintains her legal practice, according to the Florida Bar’s website, in Palm Beach

        Gardens. According to her firm’s website, she handles a variety of legal matters

        including disputes relating to landlord tenant matters, and provides guidance and

        legal advice to homeowners associations and condominium associations.

  6.    DANNEHOLD was hired by Hartley & Morton, P.A., a law firm in which Victoria J.

        Morton, Esq., was a partner, and worked there without incident until Attorney

        Hartley retired. She was then offered a position by Ms. Morton to work for Victoria

        J. Morton, P.A.

  7.    Victoria J. Morton owns Victoria J. Morton, P.A., and directly supervised

        DANNEHOLD, including setting her work hours, determining her compensation

        rate, and directing her day to day job responsibilities. Ms. Morton was responsible

        for paying (or not paying) DANNEHOLD. She is individually liable under the Fair

        Labor Standards Act as to DANNEHOLD’s claims for unpaid wages and violations

        of the FLSA. Victoria J. Morton, P.A. and Ms. Morton were joint employers of

        DANNEHOLD.




                                         Page 2 of 7
Case 9:19-cv-80598-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 7



  8.    DANNEHOLD worked for Defendants as a paralegal, responsible for managing

        communications with clients, processing incoming and outgoing mail, making bank

        deposits, processing bank estoppels with, among others, federally chartered

        banks, communicating directly with various FDIC Insured banks by written

        communications and telephonically, communicating directly with Fannie Mae and

        other federal institutions regarding foreclosure matters, ordering various supplies,

        and various other activities within interstate commerce.

  9.    Victoria J. Morton, P.A. and Ms. Morton were, at all material times, the employer

        of DANNEHOLD, as that term is defined under the FLSA..

  10.   Palm Beach County, Florida is the proper venue for this action because this cause

        of action arose in this County and DANNEHOLD performed work for MORTON in

        Palm Beach County, Florida. DANNEHOLD was employed by and had dealings

        with MORTON in Palm Beach County, Florida.

  11.   DANNEHOLD worked regularly for Defendants in Defendants’ office, working forty

        (40) hours per week.       Starting in May 2018, Defendants stopped paying

        DANNEHOLD. Defendants did not tell DANNEHOLD that they would not pay her,

        but instead continually told DANNEHOLD that her paycheck would be given to her,

        stringing her along so that she continued working for Defendants. DANNEHOLD,

        after not being paid for a number of workweeks, finally resigned.

  12.   Defendants failed to pay DANNEHOLD the mandatory wages as required under

        state and federal law.




                                         Page 3 of 7
Case 9:19-cv-80598-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 4 of 7



  13.   Defendants, upon information and belief, have annual gross sales volume that

        exceeds the statutory requirements of $500,000.00 per annum, and sells and rents

        goods within interstate commerce.

  14.   Defendants, at all times material hereto, were an enterprise engaged in interstate

        commerce or in the production of goods for commerce as defined in Section 3(r)

        and 3(s) of the Act in that Defendants use the instrumentalities of commerce,

        including mails, telephones, banks, among others.

  15.   In addition, DANNEHOLD’s job responsibilities placed her individually within the

        stream of commerce as she routinely processed incoming and outgoing mails,

        worked with various federal banks for processing real estate transactions, made

        bank deposits, and communicated with persons outside the State of Florida

        routinely for purposes of conducting the business of Defendants.

  16.   DANNEHOLD received paychecks from Defendants, and each of them.

  17.   DANNEHOLD worked for Defendants but was not paid for such work as required

        under the FLSA.

  18.   Ms. Morton had operational control over the projects at which DANNEHOLD

        worked, set her compensation, directed her day to day job responsibilities,

        assigned her tasks, and controlled where she reported to work, when she reported

        to work and what she did at work. For purposes of the FLSA, Ms. Morton was

        DANNEHOLD’s employer (jointly with Victoria J. Morton, P.A.

                               COMMON ALLEGATIONS

  19.   DANNEHOLD was employed with MORTON for many years.




                                        Page 4 of 7
Case 9:19-cv-80598-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 5 of 7



  20.    DANNEHOLD and Defendants entered into an agreement for DANNEHOLD to

         work for Defendants as a paralegal. She worked forty (40) hours per week. She

         was not paid for those work hours at all. She is currently owes DANNEHOLD a

         total of $9,850. .


                                      COUNT I
                        VIOLATIONS OF THE FLSA 29 USCA§ 206
                                  MINIMUM WAGE


   DANNEHOLD re-alleges Paragraphs 1 through 20 as set forth herein.


   21.   DANNEHOLD is a covered, non-exempt employee and is entitled to be paid for all

         hours that she worked.

   22.   DANNEHOLD worked on behalf of MORTON without the benefit of being paid as

         required by the FLSA.

   23.   MORTON’s failure to properly compensate DANNEHOLD is in violation of the Fair

         Labor Standards Act, pursuant to 29 U.S.C. §206.

   24.   DANNEHOLD is also entitled to liquidated damages as set forth under the FLSA.

   25.   As a direct and proximate result of MORTON’s actions, DANNEHOLD obtained

         counsel to represent her in this action and has agreed to incur reasonable

         attorney’s fees and costs for the prosecution of this matter.    As a result,

         DANNEHOLD is entitled to reimbursement and/or an award of reasonable

         attorney’s fees and costs pursuant to 29 U.S.C. §216.

   26.   As a direct and proximate result of MORTON’s actions, DANNEHOLD has suffered

         damages.




                                         Page 5 of 7
Case 9:19-cv-80598-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 6 of 7



   27.   As a result of MORTON’s conduct, DANNEHOLD is entitled to unpaid wages,

         unpaid minimum wages, liquidated damages, attorney’s fees and other penalties.

         WHEREFORE, DANNEHOLD prays that judgment be entered in his favor and

   against MORTON for all unpaid minimum wages, liquidated damages, attorneys’ fees

   and costs of suit pursuant to 29 U.S.C.A. §216; and that DANNEHOLD be awarded such

   other and further relief as the Court deems just and proper.


                                         COUNT II
                                       UNPAID WAGES


   DANNEHOLD re-alleges Paragraphs 1 through 20 as set forth herein.


   28.   DANNEHOLD is a covered, non-exempt employee who was promised $25 per

         hour for her services as a paralegal.

   29.   Defendants failed to pay DANNEHOLD, resulting in unpaid wages owed to her in

         the amount of $9,850.

   30.   As a direct and proximate result of MORTON’s actions, DANNEHOLD obtained

         counsel to represent her in this action and has agreed to incur reasonable

         attorney’s fees and costs for the prosecution of this matter. Pursuant to §448.08,

         Fla. Stat., DANNEHOLD is also entitled to attorney’s fees and costs for being

         forced to file this lawsuit to be paid the monies owed to her.

         WHEREFORE, DANNEHOLD prays that judgment be entered in her favor and

  against Defendants, jointly and severally, for all monies owed to her in back wages, plus

  attorneys’ fees and costs of suit.




                                          Page 6 of 7
Case 9:19-cv-80598-XXXX Document 1 Entered on FLSD Docket 05/03/2019 Page 7 of 7



                               Respectfully Submitted,

                               /s Robyn S. Hankins
                               Robyn S. Hankins
                               Florida Bar No. 0008699
                               ROBYN S. HANKINS, P.L.
                               4600 Military Trail, Suite 217
                               Jupiter, FL 33458
                               Telephone: (561) 721-3890
                               Facsimile: (561) 721-3889
                               robyn@hankins-law.com




                                    Page 7 of 7
